Citation Nr: 0211682	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  99-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a herniated disc of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the Muskogee, Oklahoma RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current lumbar spine disorder is not 
causally or etiologically related to the veteran's active 
service.


CONCLUSION OF LAW

A herniated disc of the lumbar spine was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, in addition to records associated 
with his claim for Social Security benefits.  The veteran was 
also afforded a VA examination, in response to a January 2001 
Board remand.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The veteran claims entitlement to service connection for a 
herniated disc of the lumbar spine.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, VA medical records, and records associated 
with the veteran's claim for Social Security benefits, as 
well as a VA examination report.

The veteran's Report of Medical History for enlistment, dated 
July 1965 indicates that the veteran denied having arthritis 
or a bone or joint deformity.  The contemporaneous Report of 
Medical Examination shows that clinical evaluation of the 
veteran's upper and lower extremities, spine, and 
musculoskeletal system was normal.  

Service medical records dated February 1967 show that the 
veteran reported experiencing pain in the lower right 
quadrant of his back for 4 1/2 days.  the impression was muscle 
spasm.  The veteran had difficulty with forward bending.  
Examination showed that the veteran's back was symmetrical, 
but that his muscles were somewhat tense and there was pain 
upon pressure over L-5.  The veteran was treated with Robaxin 
and stated that his pain had improved.  March 1967 records 
show that x-rays were negative for deformity, and the 
examining provider noted that the veteran's examination was 
negative except for forward bending.  The impression was low 
back pain and one week of light duty was recommended.  In 
August 1967, according to service medical records, the 
veteran incurred a contusion of the elbow and cervical spine 
in a collision involving a privately owned automobile.  He 
returned to full duty after treatment.

The veteran's March 1969 Report of Medical Examination for 
purposes of separation indicates that clinical evaluation of 
the veteran's spine, upper and lower extremities, and 
musculoskeletal system was normal.

An August 1987 private medical record shows that the veteran 
complained of centralized low back pain with occasional 
radiation to the left hip and thigh.  Examination showed 
sacroiliac spasm and scoliosis, probably muscular, secondary 
to pain.  X-rays were normal.  The diagnosis was chronic low 
back strain.

A February 1993 private medical record indicates that the 
veteran complained of back pain for three to four days and 
reported that he may have pulled a muscle.  Examination 
showed the veteran moved very slowly and stiffly.  The 
diagnosis was chronic low back strain.

A February 1994 private medical record states that the 
veteran reported that he had back pain for one day, but that 
his back pain had been chronic and intermittent since 1968.  
He complained of pain upon extension of both legs and acute 
low back pain, which was "shooting to [his] legs."  The 
diagnosis was discogenic back pain.  

VA medical records dated February 1994 to February 1999 
indicate that the veteran had a disc herniation at L4-L5.  A 
February 1994 VA medical record shows that an x-ray of the 
lumbar spine showed a narrow intervertebral disc space at L4-
L5, with narrow neural foramina and some narrowing sclerosis 
of the articular facets at L4-L5 on the right.  A March 1994 
CT scan showed a narrow intervertebral disc space at L4-L5, 
with a posterior central, broad-based protrusion at L4-L5.  
Vertebral body height was normal and there was no evidence of 
spondylolysis or spondylolisthesis.  The diagnosis was 
posterior central, broad-based disc herniation at L4-L5 with 
associated extrusion and paucity of the right epidural fat 
pad, with some impingement upon the right neural formina and 
associated hypertrophy of the posterior ligamenta flava at 
L4-L5.

A September 1995 notation on the veteran's "Problem List" 
shows that the veteran had possible bilateral radiculopathy.  
A VA discharge summary from a February to March 1997 
hospitalization indicates that the veteran had a history of a 
herniated disc.  

A May 1997 private medical record associated with the 
veteran's claim for Social Security benefits shows that the 
veteran reported that he had been a welder since 1988, and 
that he had also worked with heavy machinery in steel and 
pipe yards and had done police work.  A history of lumbar 
disc disease was noted.  

A December 1997 treatment note also indicates that the 
veteran had lumbar disc disease with right radiculopathy and 
low back pain.  An April 1998 VA treatment record also noted 
a history of a herniated disc, as does a May 1998 discharge 
summary and a June 1998 treatment note.

Prescription receipts from 1997, 1999, and 2000 show that the 
veteran was prescribed medication for leg cramps and muscle 
spasms.

A March 1999 private medical report associated with the 
veteran's claim for Social Security benefits states that the 
veteran reported having lumbar disc disease for many years.  
According to the report, he reported that his lumbar disc 
disease began in 1967, and had been intermittent since, but 
was severe approximately every two years.  He denied 
deformities or fractures.  Examination was negative for 
evidence of kyphosis or scoliosis of the spine.  The cervical 
spine was nontender with full range of motion, but the 
thoracic and lumbar spines were tender upon range of motion.  
Straight leg raising was negative bilaterally, leg lengths 
were equal, and toe strength was equal bilaterally.  Heel and 
toe walking could not be performed secondary to a February 
1999 surgery on his right leg, but the veteran reported that 
he could normally perform the test.  The veteran did not use 
any assistive devices.  The diagnosis was chronic pain.

According to the veteran's Disability Report for Social 
Security, dated March 2000, the veteran reported that he 
experienced constant weakness, pain, and spasms of his legs, 
back, and arms, beginning in May 1993.  He also reported that 
he had difficulty lifting, stooping, standing, and sitting 
for long periods of time and that he became unable to work 
due to his shortness of breath, "shaky hands," and blurred 
vision in September 1998.  He reported that he worked as an 
electrician, leadsman and pettibone operator in a pipe yard, 
bartender, and security guard.  During the course of his 
employment, he loaded pipes, welded pipes, and lifted 30-
pound buckets.

The veteran was afforded a VA examination in July 2001.  
According to the report, the veteran reported that he began 
having right lower back pain and spasms after moving a 5 
gallon water can while in service, in about February 1967.  
He related that he sought medical treatment, but denied 
having an x-ray at the time.  He also reported that he 
received treatment in the 1970s and early 1980s for his back, 
but that he was unable to obtain his medical records from 
these providers.  He also related that he was unable to 
perform heavy lifting or heavy-duty work.  Examination showed 
normal gait, scoliosis affecting his posture, and that the 
veteran needed a little support in order to stand up from a 
sitting position.  He demonstrated lower back pain while 
walking, but did not use an assistive device.  Examination of 
the lumbar spine showed painful motion, mild weakness and 
tenderness, and positive straight leg raising on the right.  
There was no obvious evidence of muscle spasm.  Range of 
motion showed flexion to 35 degrees, extension to 15 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
30 degrees, right rotation to 25 degrees, and left rotation 
to 30 degrees.  Fatigue, weakness, lack of endurance, or 
incoordination did not limit range of motion.  The veteran 
could bend his lower back without too much difficulty.  Motor 
function was 4 out of 5 bilaterally, sensation was normal, 
and reflexes were normal.  An x-ray showed degenerative joint 
disease at L4-L5.  The diagnosis was degenerative joint 
disease of the lumbar spine.  The examiner stated that the 
veteran had a significant lower back problem, but opined that 
the veteran's degenerative joint disease of the lumbar spine 
was "not likely due to his service; it was more likely than 
not due to his other employment" including his nearly 28 
years of physical work.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
herniated disc of the lumbar spine.  See 38 U.S.C.A. § 1110 
(an award of service connection requires that the veteran 
incur a disease or disability during service).  The Board 
acknowledges that the veteran's service medical records 
indicate that he was treated for low back pain during 
service.  Nonetheless, the veteran's private and VA medical 
records indicate that the veteran's current back disability 
is unrelated to his in-service low back pain.  Most 
significantly, the examiner from the July 2001 VA examination 
clearly stated that there was no evidence that the veteran's 
current degenerative joint disease of the lumbar spine was 
related to his service.  In this regard, the Board observes 
that the VA examiner attributed the veteran's current back 
disability to his post-service employment.  Likewise, the 
Board notes that the veteran reported on his Social Security 
application that his back problems began in 1993.  Thus, the 
only evidence linking the veteran's current back disability 
to his active service is the veteran's statements.  As such, 
a causal link between the veteran's current back disability 
and his service has not been established, because the veteran 
is a layperson without medical training or expertise, and his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).   The Board finds that the opinion provided by 
the VA examiner, which was based on an examination of the 
veteran, consideration of the veteran's assertions and 
history, and a review of the prior evidence of record, to be 
persuasive.  It is also noteworthy that the veteran did not 
note any back problems at the time of his discharge 
examination, at which time his back was found to be normal, 
and that there is no evidence that the veteran sought 
treatment for his back until 1987, nearly 20 years after his 
in-service treatment for back pain and nearly 18 years 
following his discharge.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also Savage, supra.   
Accordingly, without a link between the veteran's in-service 
treatment for low back pain and the veteran's current 
degenerative joint disease and herniated disc of the lumbar 
spine, the Board finds that the veteran is not entitled to 
service connection for a herniated disc of the lumbar spine.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a herniated disc of the lumbar spine.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.

 
ORDER

Service connection for a herniated disc of the lumbar spine 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

